Citation Nr: 0002761	
Decision Date: 02/03/00    Archive Date: 02/10/00

DOCKET NO.  98-21 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. J. Bohanan, Counsel

INTRODUCTION

The appellant served on active duty from January 1966 to 
January 1969.  This appeal arises from a May 1998, Department 
of Veterans Affairs (VA) Regional Office, Montgomery, Alabama 
(RO) rating decision

The Board notes that the appellant, through his 
representative, appeared to raise the issue of entitlement to 
a total rating based upon individual unemployability in June 
1999 and in the December 1999 informal hearing presentation.  
This issue is referred to the RO for appropriate action.


FINDING OF FACT

Manifestations of the appellant's post-traumatic stress 
disorder include feelings of anger, anxiety, depression, 
insomnia, nightmares, intrusive thoughts, guilt, and social 
isolation, with difficulty establishing and maintaining 
effective relationships.  He has no suicidal or homicidal 
ideation, or psychotic symptoms, and a clear sensorium, with 
full orientation and intact memory functions.  

CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 50 
percent for post-traumatic stress disorder have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Regarding the appellant's claim for a higher disability 
rating, the Board finds that the appellant has satisfied his 
statutory burden of submitting evidence which is sufficient to 
justify a belief that his claim is "well-grounded" and the 
duty to assist the veteran has been met.  38 U.S.C.A. 
§ 5107(a) (West 1991); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  

In evaluating requests for increased ratings, the Board 
considers all of the medical evidence of record, including the 
appellant's relevant medical history.  Peyton v. Derwinski, 1 
Vet. App. 282 at 287 (1991).  Disability evaluations are 
determined by the application of a schedule of ratings based 
on average impairment of earning capacity, with separate 
diagnostic codes identifying the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (1999).  In considering 
the severity of a disability it is essential to trace the 
medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 
(1999).  Consideration of the whole recorded history is 
necessary so that a rating may accurately reflect the elements 
of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 
1 Vet. App. 282 (1991).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the 
Board notes that this claim is based on the assignment of an 
initial rating for disability following an initial award of 
service connection for that disability.  In Fenderson v. 
West, 12 Vet. App. 119 (1999), the Court held that the rule 
articulated in Francisco did not apply to the assignment of 
an initial rating for a disability following an initial award 
of service connection for that disability.  Id.; Francisco, 7 
Vet. App. at 58.  

The Board also notes that it has characterized the issue on 
appeal in order to comply with the recent opinion by the 
Court in Fenderson.  As in Fenderson, the RO in this case has 
also misidentified the issue on appeal as a claim for an 
increased disability rating for the appellant's service-
connected post-traumatic stress disorder, rather than as a 
disagreement with the original rating award for this 
disorder.  However, the statement of the case and the 
supplemental statements of the case have provided the 
appellant with the appropriate, applicable law and 
regulations and an adequate discussion of the basis for the 
RO's assignment of an initial disability evaluation for the 
appellant's service-connected post-traumatic stress disorder.  
In addition, the appellant's pleadings herein clearly 
indicate that he is aware that his appeal involves the RO's 
assignment of an initial disability evaluation.  
Consequently, the Board sees no prejudice to the appellant in 
recharacterizing the issue on appeal to properly reflect the 
appellant's disagreement with the initial disability 
evaluation assigned to his service-connected post-traumatic 
stress disorder.  See Bernard v. Brown, 4 Vet. App. 384 
(1993). 

At a VA examination conducted in December 1991, the appellant 
reported that he was taking medications for psychiatric 
symptoms, and a history of chronic anxiety was reported.  In 
February 1998, the appellant completed a post-traumatic 
stress disorder and provided a history of treatment for 
alcohol abuse.  He indicated that he was taking medication, 
and denied alcohol use for the past 7 years. 

A VA Mental Hygiene Intake Assessment by a social worker in 
February 1998 indicated that the appellant had an Axis I 
diagnosis of chronic, severe post-traumatic stress disorder 
with a global assessment of functioning score of 40, with a 
score of 39 over the past year.  Thereafter, the appellant 
was seen at the Mental Hygiene Clinic by the post-traumatic 
stress disorder clinical team.  The appellant claimed that 
following his forced retirement due to low back pain, for 
which he received Social Security, several traumatic 
experiences in Vietnam had continued to "hurt him."  He 
reported that since his job crisis, his dreams, nightmares, 
feelings of worthlessness, and hopelessness had intensified.  
He indicated that he had nightmares and intrusive thoughts 
that kept him awake at night.  He also claimed that he was 
unable to cope with crowds, pressure, or stress.  The 
appellant reported that he became angry, explosive, and 
depressed, and was not able to socialize with other people.  
He indicated that he was currently taking Xanax for anxiety 
and provided a history of treatment for alcohol abuse in 
1980.  He denied substance abuse and past suicidal ideation 
or attempt.  However, the appellant claimed that he felt that 
life was not worth living, daily.  No active suicide ideas 
were verbalized.  The assessment was of depression, anxiety; 
history of alcohol abuse with one successful treatment; rule 
out post-traumatic stress disorder.  Psychiatric, 
psychological, and psychosocial assessments with group 
therapy for diagnostic purposes was recommended.

Subsequent treatment entries reported that the appellant was 
seen at the VA mental health clinic in February 1998.  The 
assessment was of chronic and severe post-traumatic stress 
disorder, with social and occupational impairment.  In an 
April 1998 statement, the appellant reported that he had over 
twenty different jobs since his military separation in 
January 1969, but could not get along with his bosses or 
other people long enough to stay in one place, and in 1993 he 
received social security for a back disability.  

VA treatment records were submitted which revealed that the 
appellant was followed in the Mental Health Clinic for his 
post-traumatic stress disorder symptoms.  March 1998 entries 
report that the appellant had difficulty sleeping and tended 
to withdraw emotionally.  In April 1998, he reported problems 
pertaining to explosive anger, emotional numbness in personal 
relationships, depression, insomnia, nightmares, disturbing 
dreams, and intrusive thoughts.  

A VA post-traumatic stress disorder examination was conducted 
in May 1998.  The appellant reported a history of 
approximately 10 arrests for driving under the influence in 
the past, and claimed that he had gone to jail several times 
for assault and battery and disorderly conduct charges.  He 
reported that he had constant thoughts of Vietnam and 
recurrent distressing dreams.  The appellant reported that he 
got up at night and checked the house.  He reported 
experiencing stress when people brought up the topic of war; 
that he did not like crowds or social activities anymore; 
that he felt detached from others; and that he could not 
trust anybody.  When asked about loving feelings he said, 
"in my marriage we are existing."  He reported 
irritability, angry outbursts, hypervigilance, and 
exaggerated startle response.  He denied current suicidal or 
homicidal ideation.  The examiner observed that the appellant 
appeared older than his stated age.  He was cooperative and 
supplied the examiner with written information.  He was alert 
and oriented times four.  The appellant exhibited good eye 
contact and had no abnormal motor activity.  His mood was 
described by the appellant as "I am making it."  His affect 
was congruent with his mood.  His speech was of a regular 
rate and rhythm and responsive to cues from the interviewer.  
His thought process was logical, with no flight of ideas, or 
looseness of association.  He was able to focus, sustain and 
shift attention.  Thought content was negative for auditory 
or visual hallucinations.  There was no thought broadcasting, 
thought insertion, or thought control.  There was no evidence 
of delusional thinking, and no ideas or reference, 
obsessions, or compulsions.  Short and remote memory were 
intact.  Proverbs were fair, as was insight and judgment.  
Diagnoses on Axis I were post-traumatic stress disorder, 
chronic; and a history of alcohol dependence, in sustained 
remission per his report.  Current global assessment 
functioning score was 50.  The examiner summarized that the 
appellant was able to manage his own affairs.

VA outpatient treatment records dated in July 1998 indicate 
that the appellant reported depression and emotional stress.  
The examiner indicated that the appellant tended to cover up 
his depression by becoming explosive and enraged.  He 
continued to report insomnia and restlessness.  He further 
reported intrusive thoughts, noted as perhaps triggered by 
lack of sleep, emotional tension, and family/marital stress.  
The examiner assessed post-traumatic stress disorder, 
chronic/severe, with social and industrial impairment.  The 
global assessment functioning score was 40.  The appellant 
complained of continued anger, frustration, and sleepless 
nights due to intrusive thoughts in August 1998.  He had 
significant mood swings with the most predominant feelings of 
anger, rage and frustration.  The assessment was that the 
appellant was depressed, frustrated, and feeling hopeless 
about the future, with insomnia, secondary to post-traumatic 
stress disorder symptoms.  Global assessment functioning 
score was reported to be 39/40 and 40, respectively.

At his October 1998 personal hearing before the RO, the 
appellant testified that he had difficulty being around 
people and would "blow up" with anger and do destructive 
things.  He reported that he took 4 medications for his 
post-traumatic stress disorder, and claimed that he had 
thoughts of suicide.  

A VA psychosocial and treatment update from his social worker 
dated in October 1998, reported that psychosocial assessment 
revealed chronic and longstanding marital and family 
problems, with a past history of violence and alcohol abuse.  
It was noted that the appellant attempted to control or 
regulate his acute symptoms of post-traumatic stress disorder 
through alcohol, which included depression, anxiety, 
intrusive thoughts, panic attacks, feelings of shame and 
guilt, anger, rages, insomnia, nightmares, hypersensitivity, 
social phobia, and an inability to show tender loving care or 
compassion to others, including significant others in his 
life.  It was noted that television documentaries and movies 
of war usually triggered or exacerbated acute symptoms.  The 
appellant's global assessment functioning score was continued 
to be estimated at 38.  It was noted that he continued to be 
unemployable due to explosiveness and unpredictability.  Axis 
I diagnosis remained post-traumatic stress disorder, chronic 
and severe, with social and industrial impairment.  The 
appellant's global assessment functioning score for the past 
year was 40.

VA outpatient treatment records dated in December 1998, 
indicate that the appellant's treatment had helped to improve 
his frustration, tolerance, and irritability, but he still 
had explosive temper outbursts when his tolerance limit for 
stress was exceeded, particularly at home.  He had impaired 
sleep and chronic depression.  On mental status examination, 
he was alert with clear sensorium, and full orientation.  
There were no psychotic symptoms.  He was less depressed, and 
less irritable than prior to beginning treatment.  The 
appellant had no suicidal or homicidal ideation, and his 
judgment was intact.  In April 1999, he was upset and 
grieving the death of his uncle.  He was hypervigilant and 
hyperalert.  He was chronically irritable with low 
frustration tolerance.  The global assessment functioning 
score was 40.  In June 1999, he continued to be hyperalert 
and was tense and guarded in interaction.  The appellant's 
anger and stress levels escalated with minimal provocation.  
He was anxious and depressed in mood and affect, with no 
psychotic symptoms.  He had no suicidal or homicidal 
ideation.  In September 1999, the appellant was alert with 
clear sensorium.  He was fully oriented, with intact memory 
functions.  He had depressed mood and affect.  He was edgy 
and irritable with no psychotic symptoms.  His global 
assessment functioning score was 42.

Post-traumatic stress disorder is rated under the provisions 
of 38 C.F.R. § 4.130, Diagnostic Code 9411.  The regulation 
reads:

Occupational and social impairment due to 
mild or transient symptoms which decrease 
work efficiency and ability to perform 
occupational tasks only during periods of 
significant stress, or; symptoms 
controlled by continuous medication.  [10 
percent]

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal) due to such symptoms 
as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events).  [30 
percent]

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.  [50 percent]

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.  
[70 percent]

Total occupational and social impairment, 
due to such symptoms as:  gross 
impairment in thought processes or 
communication; persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to time 
or place; memory loss for names of close 
relatives, own occupation, or own name.  
[100 percent]

The evidence of record reveals no more than reduced 
reliability and productivity due to post-traumatic stress 
disorder symptoms.  Manifestations of the appellant's post-
traumatic stress disorder, include anger, anxiety, depression, 
insomnia, nightmares, intrusive thoughts, guilt, social 
isolation, and difficulty establishing and maintaining 
effective work and social relationships.  He has no suicidal 
or homicidal ideation, or psychotic symptoms, with a clear 
sensorium, full orientation, and intact memory functions.  

There is no indication that the has psychiatric symptoms that 
would more nearly approximate the criteria for a 70 percent 
disability rating.  See 38 C.F.R. § 4.7 (1999).  Specifically, 
the evidence does not indicate that the appellant has suicidal 
ideation; obsessional rituals which interfere with his routine 
activities; illogical, obscure, or irrelevant speech; near-
continuous panic or depression that affects his ability to 
function independently, appropriately or effectively; spatial 
disorientation; neglect of personal appearance and hygiene; or 
an inability to establish and maintain effective 
relationships.  Accordingly, the criteria for a 70 percent 
disability rating under Diagnostic Code 9411 have not been 
met.  

In this case, the RO granted service connection and 
originally assigned a 10 percent disability evaluation for 
post-traumatic stress disorder as of the date of receipt of 
the appellant's claim, i.e., February 18, 1998.  See 
38 C.F.R. § 3.400 (1999).  Subsequent to this decision, the 
RO granted a 50 percent disability rating, effective as of 
February 18, 1998.  After review of the evidence, there is no 
medical evidence of record that would support a rating in 
excess of 50 percent for the disability at issue at any time 
subsequent to the date of receipt of the appellant's claim, 
i.e., February 18, 1998.  Id.; Fenderson v. West, 12 Vet. 
App. 119 (1999).  


ORDER

An initial evaluation in excess of 50 percent for post-
traumatic stress disorder is denied.



		
	JOY A. MCDONALD
	Acting Member, Board of Veterans' Appeals



 

